DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 05/31/2017. The present application has a child application, Application No. 15/848,071, which is now abandoned.
This action is in response to amendments and remarks filed on 01/20/2021. In the current amendments, claims 1, 8, and 15 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 01/20/2021, the 35 U.S.C. 103 rejection made in the previous Office Action has been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 8 and 15 recite “computer readable storage devices”; however, the Specification does not provide proper antecedent basis for this claimed feature (Specification recites “computer readable storage media”, see Specification [0042]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
determining...that an individual is within a threshold proximity to a monitored location associated with a plurality of devices based on input from a sensor array monitoring the monitored location
identifying... a required mental acuity to access at least one device... 
determining,..., a current mental acuity for the individual based on the input from the sensor array monitoring the monitored location; and 
comparing,..., the determined mental acuity for the individual with the required mental acuity to access the at least one device of the plurality of devices
adjusting,..., a geolocation-based permission associated with the at least one device of the plurality of devices based, at least in part, on the comparison of the determined mental acuity for the individual with the required mental acuity to access the at least one device, wherein the geolocation-based permission indicates a permitted distance of the individual in regards to the at least one device
and the permitted distance is determined based on the comparison of the determined mental acuity for the individual with the required mental acuity to access the at least one device
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses making an observation that an individual is within a threshold proximity to a location based on input from a sensor array monitoring the monitored location (corresponds to evaluation and observation of data from a sensor such as a camera (see Specification [0007]); here, the function is “determine” and the data is from a sensor, which renders that the function corresponds to mentally observing data captured by a sensor), determining the required mental acuity based on input from sensor (corresponds to evaluation of sensor data), determining a current mental acuity (corresponds to evaluation), comparing the individual’s determined current mental acuity with the required mental acuity (corresponds to evaluation), adjusting a geolocation-based permission associated with the device based on the comparison (corresponds to evaluation and judgement that can be performed with assistance of pen 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more computer processors”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
adjusting...the geolocation-based permission associated with the at least one device, further comprises: responsive to determining that the mental acuity of an individual at least meets the required mental acuity for the individual to access the at least one device, increasing...the permitted distance associated with the individual and the at least one device 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more computer processors”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
adjusting...the geolocation-based permission associated with the at least one device, further comprises: responsive to determining that the mental acuity of an individual falls below the required mental acuity for the individual to access the at least one device, decreasing...the permitted distance associated with the individual and the at least one device 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more computer processors”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
comparing,..., the determined current mental acuity for the individual with the required mental acuity for access to the at least one device includes comparing the current mental acuity data of the individual to an established baseline mental acuity of the individual from historical data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more computer processors”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein comparing,..., the determined mental acuity for the individual with the required mental acuity for access to the at least one device includes comparing current mental acuity data of the individual to the required mental acuity level that is preset based on one or more performance requirements.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses comparing current mental acuity to required mental acuity level that is preset based on 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more computer processors”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein comparing,..., the determined mental acuity for the individual with the required mental acuity for access to the at least one device includes comparing current mental acuity data of the individual to the required mental acuity level that is based on regulations associated with the monitored location.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses comparing current mental acuity data of the individual to the required mental acuity 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more computer processors”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
determine that an individual is within a threshold proximity to a monitored location associated with a plurality of devices based on input from a sensor array monitoring the monitored location
identify a required mental acuity to access at least one device... 
determine a current mental acuity for the individual based on the input from the sensor array monitoring the monitored location; and 
compare the determined mental acuity for the individual with the required mental acuity to access the at least one device of the plurality of devices
adjust a geolocation-based permission associated with the at least one device of the plurality of devices based, at least in part, on the comparison of the determined mental acuity for the individual with the required mental acuity to access the at least one device, wherein the 
and the permitted distance is determined based on the comparison of the determined mental acuity for the individual with the required mental acuity to access the at least one device
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses making an observation that an individual is within a threshold proximity to a location based on input from a sensor array monitoring the monitored location (corresponds to evaluation and observation of data from a sensor such as a camera (see Specification [0007]); here, the function is “determine” and the data is from a sensor, which renders that the function corresponds to mentally observing data captured by a sensor), determining the required mental acuity based on input from sensor (corresponds to evaluation of sensor data), determining a current mental acuity (corresponds to evaluation), comparing the individual’s determined current mental acuity with the required mental acuity (corresponds to evaluation), adjusting a geolocation-based permission associated with the device based on the comparison (corresponds to evaluation and judgement that can be performed with assistance of pen and paper, such as changing a written record of the user’s geolocation-based permission including permitted distance), and determining the permitted distance based on a comparison between determined and required mental acuity (corresponds to evaluation), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
adjust the geolocation-based permission associated with the at least one device, further comprises: responsive to determining that the mental acuity of an individual at least meets the required mental acuity for the individual to access the at least one device, increase the permitted distance associated with the individual and the at least one device 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses increasing permitted distance to a device based on determining whether the individual’s mental acuity meets the required mental acuity (corresponds to evaluation and judgement with assistance of pen and paper), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein adjust the geolocation-based permission associated with the at least one device, further comprises: responsive to determining that the mental acuity of an individual falls below the required mental acuity for the individual to access the at least one device, ...decrease the permitted distance associated with the individual and the at least one device 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses decreasing permitted distance to a device based on determining whether the individual’s mental acuity falls below the required mental acuity (corresponds to evaluation and judgement with assistance of pen and paper), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein...to compare the determined current mental acuity for the individual with the required mental acuity for access to the at least one device includes program instructions to compare the current mental acuity data of the individual to an established baseline mental acuity of the individual from historical data
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses comparing current mental acuity with established baseline mental acuity (corresponds to evaluation), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
...compare the determined mental acuity for the individual with the required mental acuity for access to the at least one device includes program instructions to compare current mental acuity data of the individual to the required mental acuity level that is preset based on one or more performance requirements.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
... wherein program instructions to compare the determined mental acuity for the individual with the required mental acuity for access to the at least one device includes...compare current mental acuity data of the individual to the required mental acuity level that is based on regulations associated with the monitored location
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer program product for adjusting user permissions based on mental acuity, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
determine that an individual is within a threshold proximity to a monitored location associated with a plurality of devices based on input from a sensor array monitoring the monitored location
identify a required mental acuity to access at least one device... 
determine a current mental acuity for the individual based on the input from the sensor array monitoring the monitored location; and 
compare the determined mental acuity for the individual with the required mental acuity to access the at least one device of the plurality of devices
adjust a geolocation-based permission associated with the at least one device of the plurality of devices based, at least in part, on the comparison of the determined mental acuity for the individual with the required mental acuity to access the at least one device, wherein the geolocation-based permission indicates a permitted distance of the individual in regards to the at least one device
and the permitted distance is determined based on the comparison of the determined mental acuity for the individual with the required mental acuity to access the at least one device
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses making an observation that an individual is within a threshold proximity to a location based on input from a sensor array monitoring the monitored location(corresponds to evaluation and observation of data from a sensor such as a camera (see Specification [0007]); here, the function is “determine” and the data is from a sensor, which renders that the function corresponds to mentally observing data captured by a sensor), determining the required mental acuity based on input from sensor (corresponds to evaluation of sensor data), determining a current mental acuity (corresponds to evaluation), comparing the individual’s determined current mental acuity with the required mental acuity (corresponds to evaluation), adjusting a geolocation-based permission associated with the device based on the comparison (corresponds to evaluation and judgement that can be performed with assistance of pen and paper, such as changing a written record of the user’s geolocation-based permission including permitted distance), and determining the permitted distance based on a comparison between determined and required mental acuity (corresponds to evaluation), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). gram instructions to program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
adjust the geolocation-based permission associated with the at least one device, further comprises: responsive to determining that the mental acuity of an individual at least meets the required mental acuity for the individual to access the at least one device, increase the permitted distance associated with the individual and the at least one device 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“by the one or more computer processors”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses increasing permitted distance to a device based on determining whether the individual’s mental acuity meets the required mental acuity (corresponds to evaluation and judgement 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system for adjusting user permissions based on mental acuity, the computer system comprising: one or more computer processors, one or more computer readable storage devices, program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein adjust the geolocation-based permission associated with the at least one device, further comprises: responsive to determining that the mental acuity of an individual falls below the required mental acuity for the individual to access the at least one device, ...decrease the permitted distance associated with the individual and the at least one device 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system for adjusting user permissions based on mental acuity, the computer system comprising: one or more computer processors, one or more computer readable storage devices, program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computer system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein...to compare the determined current mental acuity for the individual with the required mental acuity for access to the at least one device includes program instructions to compare the current 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A computer system for adjusting user permissions based on mental acuity, the computer system comprising: one or more computer processors, one or more computer readable storage devices, program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to program instructions”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses comparing current mental acuity with established baseline mental acuity (corresponds to evaluation), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system for adjusting user permissions based on mental acuity, the computer system comprising: one or more computer processors, one or more computer readable storage devices, program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computer system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to adjusting user permissions based on mental acuity. Each of the following limitations:
wherein program instructions to compare the determined mental acuity for the individual with the required mental acuity for access to the at least one device includes....compare current mental acuity data of the individual to the required mental acuity level that is preset based on one or more performance requirements.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A computer system for adjusting user permissions based on mental acuity, the computer system comprising: one or more computer processors, one or more computer readable storage devices, program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to program instructions”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses comparing current mental acuity to required mental acuity level that is preset based on performance requirements (corresponds to evaluation), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system for adjusting user permissions based on mental acuity, the computer system comprising: one or more computer processors, one or more computer readable storage devices, program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to program instructions”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 

Response to Arguments
Applicant's arguments filed on 01/20/2021 with respect to the 35 U.S.C. 101 rejection to claims 1-6, 8-13, and 15-19 have been fully considered but they are not persuasive. 
Applicant asserts that “[s]imilar to SiRF, claims 1-6, 8-13 and 15-19 utilize a variety of sensors for not only determining the location of an individual, but the mental acuity of the individual as well. To further highlight this distinction, Applicants have amended claims 1, 8 and 15 to distinctly claim that both the proximity of the individual to a plurality of devices as well as the mental acuity is "based on input from the sensor array monitoring the monitored location". As such, the claimed 'sensor array' "impose[s] a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"” (Remarks, pg. 10).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(III)(A) provides the following, “Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include: • a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudo-ranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17.” Unlike the claimed invention of SiRF Tech, the present claimed invention, as exemplified in claim 1, does not recite any limitation that is directed to calculating position of a GPS receiver or an absolute time of reception of satellite signals. Claim 1 recites, “determining...that an individual is within a threshold proximity to a monitored location associated with a plurality of devices based on input from a sensor array monitoring the observing input data coming from a camera (sensor array) and evaluating, from the data, whether an individual is within a threshold proximity to a monitored location. As noted in MPEP 2106.04(a)(2)(III), observation and evaluation are considered mental processes. Similarly, the limitation “determining...a current mental acuity for the individual based on the input from the sensor array monitoring the monitored location” is analogous to a user observing input data coming from a camera (sensor array) and evaluating, from the data, the current mental acuity of an individual.
In response to Applicant’s argument that “claims 1-6, 8-13 and 15-19 utilize a variety of sensors for not only determining the location of an individual, but the mental acuity of the individual,” it is noted that this is not what the claim limitations require. The claim limitations do not require that the “sensors” determine the location or mental acuity of the individual, but rather a method (computer system or computer program product), using generic computer components, determines the location or mental acuity based on input data from a sensor. A human mind is capable of observing data produced by a sensor array (for example, camera producing an image) and evaluating the data to determine the location and mental acuity of an individual. The recitation of generic computer component at a high-level of generality (i.e., as a generic computer component performing a generic computer function) amounts no more than mere instructions to apply the exception using a generic computer component.



Applicant asserts that “while a comparison to a human eye and a camera can be made, another similar comparison cannot be made for sensing instruments for data related to mental acuity such as, but not limited to, heart rate sensors, pupil dilation sensors and perspiration sensors...As in SiRF, the sensor array when used for "determin[ing] .... a current mental acuity for the individual", as in claims 1, 8 and 15, since the sensors related to the determined "current mental acuity" "impose[ s] a meaningful limit on the scope of a claim" that "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly" (SiRF, 22)” (Remarks, pg. 11-12).
Examiner’s Response:
The Examiner respectfully disagrees. The Office Action does not make a comparison between a human eye and a camera. Rather, the Office Action focuses on the inquiry of whether the claimed functions, such as determining whether an individual is within a threshold proximity to a monitored location and determining the current mental acuity of an individual based observation and evaluation of input data from a sensor array (such as camera), can be performed mentally by a human. As discussed above, the claims, as recited currently, only require the performance of evaluative functions such as “determining” based on input data from a sensor array. Even if the sensor array is a heart rate sensor providing heart rate data, a human mind can still evaluate the heart rate data and produce a corresponding determination. In other words, the claims require evaluation of data, in which the data is from a sensor array. A human mind is able to perform such evaluation. 


Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Comments
To overcome the 35 U.S.C. 101 rejection to independent claims 1, 8, and 15, a recommended amendment is to incorporate the first limitation of claim 7: “determining, by the one or more computer processors, the established baseline mental acuity by applying a supervised learning classifier and a time-series model to the historical data associated with the individual;” to each of the independent claims.
A prior art rejection has not been applied to claims 1-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125